77 N.J. 483 (1978)
391 A.2d 497
PHILIP SORENTINO AND CONSTANCE SEVERINI
v.
THE FAMILY AND CHILDREN'S SOCIETY OF ELIZABETH, JOHN AND JANE DOE.
The Supreme Court of New Jersey.
May 22, 1978.
Plaintiffs-Appellants having requested review of the final judgment of the Superior Court, Chancery Division, entered December 19, 1977, terminating their parental rights and granting an adoption in favor of defendants John and Jane Doe, and this Court having duly considered the briefs and arguments contained therein as submitted by the parties;
It is ORDERED that the judgment of the Superior Court, Chancery Division, be and hereby is summarily affirmed. (See 74 N.J. 313)